Judge Vaughn
dissenting.
I concur in the result reached as to defendant Chichester.
I must, however, dissent from the opinion of the majority as to the other defendant. The judge instructed the jury that:
“First, there must be a voluntary conveyance, and a voluntary conveyance or a conveyance is deemed to be voluntary when the purchaser does not pay a reasonably fair price such as would indicate unfair dealing and be suggestive of fraud.”
That instruction is obviously wrong and went to the heart of plaintiffs’ case. There was ample evidence that would have permitted the jury to find for plaintiffs without finding that there *577was a voluntary conveyance. The error was never corrected and was manifestly prejudicial. For the error assigned, I vote to order a new trial.